Cook, J.,
delivered the opinion of the court.
On appeal to the circuit court of Harrison county the appellant, Catherine McCarthy, was convicted of having in her possession intoxicating liquor in violation of an ordinance of the city of Gulfport, and from the judgment of conviction she prosecuted this appeal.
The testimony upon which this conviction rests, and which was admitted over the objection of the appellant, was secured in the following manner: Shortly after daylight one morning a policeman of the city started out for the purpose of arresting a certain party. In going to the home of this party he passed along a street running in the rear of appellant’s homeland at that point he stepped into a toilet at the rear of a vacant house adjoining the home of the appellant. While concealed in this toilet he saw the appellant come out the back door of her home with a large package in her hands, the package being .wrapped with a feed sack and newspapers. She placed this package at the edge of her house, next to the sill thereof, and re-entered the house. The policeman did not know what was contained in this package, and proceeded, to make an investigation. He went upon the premises of the appellant, secured this bundle from under the edge of her house, unwrapped it, and found therein a jug containing moonshine whisky. He had no warrant for the search of the premises of appellant, and, when this testimony was offered, it was objected to on the ground that it was illegally obtained without a search warrant.
Under the rule announced in the case of Tucker v. State, *635128 Miss. 211, 90 So. 845, 24 A. L. R. 1377, and reaffirmed in the case of Owens v. State (Miss.), 98 So. 233, and numerous other cases decided since the Owens Case, this testimony, which was secured by a search of private premises without a search warrant, was inadmissible, and consequently the judgment of the court below will be reversed, and the cause remanded.

Reversed and remanded..